Citation Nr: 9906426	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  95-37 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota

THE ISSUES

1.  Entitlement to an increased rating for right leg 
disability, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for left leg 
disability, currently evaluated as 30 percent disabling.

3.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
February 1959.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Fargo, North Dakota.  A hearing was held before a 
hearing officer at the M&ROC in May 1996, and the hearing 
officer's decision was entered in August 1996.   

In February 1998, the Board denied the veteran's claim 
relative to each issue listed on the title page.  Thereafter, 
the veteran filed an appeal with the United States Court of 
Veterans Appeals (Court).  In October 1998, in response to a 
joint motion dated the same month, the Court vacated the 
February 1998 Board decision, relative to each aspect 
thereof, and remanded the case for further development and 
readjudication consistent with the joint motion.  [redacted].  


REMAND

As was observed in the joint motion for remand, while the 
veteran's claims for an increased rating relative to post-
phlebitic syndrome involving each leg were denied in the 
February 1998 Board decision in accordance with the criteria 
contained in 38 C.F.R. Part 4, Diagnostic Code 7121 (1996), 
such criteria was thereafter revised by VA, effective August 
13, 1998.  See 63 Fed. Reg. 37778-37779 (July 14, 1998).  The 
joint motion, therefore, contemplates the readjudication of 
these claims with consideration of the revised criteria.  
However, before adjudicating the veteran's related increased 
rating claims in accordance with each foregoing promulgation 
of the pertinent rating criteria, the Board is of the view, 
inasmuch as the veteran has not been formally (i.e., for 
compensation and pension purposes) examined by VA in response 
to his bilateral post-phlebitic syndrome in a number of 
years, that such examination by VA, as specified in greater 
detail below (with opinion bearing on the veteran's TDIU 
claim, in accordance with Beaty v. Brown, 6 Vet. App. 532, 
536 (1994)), should be accomplished.  Further development to 
facilitate the accomplishment of the same is, therefore, 
specified below.

Accordingly, the case is REMANDED for the following:

1.  The M&ROC should contact the veteran 
and request him to identify the names, 
addresses, and approximate dates of 
treatment relating to any health care 
provider(s), other than the VA Medical 
Center in Fargo, North Dakota, who/which 
may possess clinical evidence, not 
currently of record, which he feels may 
be helpful to his claim relative to any 
issue on appeal.  Thereafter, in light of 
the response received and after obtaining 
any necessary authorization, the M&ROC 
should take appropriate action to obtain 
copies of any clinical records indicated.  
In any event, the M&ROC should take 
appropriate action to obtain copies of 
all records reflecting treatment rendered 
the veteran since February 1996 at the VA 
Medical Center in Fargo, North Dakota.  

2.  The M&ROC should arrange for the 
veteran to undergo VA examination, by a 
specialist in vascular diseases, if 
available, to determine the current 
severity of his service-connected post-
phlebitic syndrome relative to each leg.  
In addition, the examiner should offer an 
opinion as to what extent the veteran's 
post-phlebitic syndrome involving each 
leg impacts his ability to engage in more 
than marginal employment.  Any special 
diagnostic studies deemed necessary 
should be performed, and the claims 
folder should be made available to the 
examiner for review prior to the 
examination.  The rationale for all 
opinions expressed should be fully 
explained.

3.  The M&ROC should then review the 
report pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's instructions.  

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the M&ROC should 
(1) readjudicate the veteran's claim for 
an increased rating relative to post-
phlebitic syndrome involving each leg; in 
undertaking the foregoing 
readjudications, the M&ROC should 
consider the revised criteria pertaining 
to the evaluation of post-phlebitic 
syndrome, 38 C.F.R. Part 4 (effective 
August 13, 1998), as well as the criteria 
in effect prior to August 13, 1998, 
rating the veteran under the criteria 
most favorable to him; and (2) 
readjudicate the veteran's claim for a 
TDIU.

5.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	 Member, Board of Veterans' Appeals




- 5 -


